Exhibit 10.36

 

RESORTS INTERNATIONAL HOTEL, INC.

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 27th
day of January, 2003 by and between RESORTS INTERNATIONAL HOTEL, INC., a New
Jersey corporation (the “Company”), and JOSEPH WEIS, an individual presently
residing at 604 East Pine View Drive, Galloway, New Jersey 08205 (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company believes that the future growth, profitability and success
of the Company’s business will be enhanced by the employment of Executive; and

 

WHEREAS, Executive and the Company now desire to embody in this Agreement the
terms and conditions of Executive’s employment with the Company, which terms and
conditions shall supersede all prior oral and written agreements, arrangements
and understandings relating to Executive’s employment.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

 

1.    SERVICES AND DUTIES.    The Company hereby employs Executive, and
Executive hereby accepts employment from the Company in the capacity of its
Senior Vice President, Chief Financial Officer. Executive will report directly
to the Company’s President, Chief Operating Officer. The principal location of
the Executive’s employment shall be at the Company’s executive office located in
Atlantic City, New Jersey, although the Executive understands and agrees that
Executive may be required to travel from time to time for business reasons.
Executive shall be a full-time employee of the Company and shall dedicate all of
Executive’s working time to the Company and shall have no other employment and
no other business ventures which are undisclosed to the Company or which
conflict with Executive’s duties under this Agreement. Executive will perform
such duties as are required by the Company and normally associated with
Executive’s position, together with such additional duties, commensurate with
the Executive’s position, as may be assigned to the Executive from time to time
by the Company’s President, Chief Operating Officer.

 

2.    TERM.    Executive’s employment under the terms and conditions of this
Agreement will commence on the date first set forth above (the “Effective
Date”). The term of this Agreement shall be for a period of two (2) years (the
“Initial Term”) beginning on the Effective Date, subject to earlier termination
pursuant to Paragraph 6 herein. This Agreement shall automatically renew subject
to the same terms and conditions for additional one (1) year terms (each a
“Renewal Term”) unless terminated by either party by providing the other party
with a written termination notice at least ninety (90) days prior to the end of
the Initial Term or the then current Renewal Term. The Initial Term and each
Renewal Term are hereinafter collectively referred to as the “Term.”
Notwithstanding anything to the contrary herein, in the event of any termination
of this Agreement, Executive shall nevertheless continue to be bound, to the
extent applicable, by the terms and conditions set forth in Paragraphs 7 and 8
hereof.

 

3.    COMPENSATION.

 

(a)    Base Salary.    In consideration of Executive’s full and faithful
satisfaction of Executive’s duties under this Agreement, the Company agrees to
pay to Executive, and Executive agrees to accept from the Company, a salary in
the amount of Two Hundred Thousand Dollars ($200,000.00) per annum (the “Base
Salary”), payable in such installments as the Company pays its similarly placed
employees, subject to usual and customary deductions for withholding taxes and
similar charges, and customary employee contributions to health, welfare and
retirement programs in which Executive is enrolled. The Base Salary shall be
reviewed on an annual basis in accordance with Executive’s annual performance
evaluation and adjusted at the Company’s sole discretion.

 

(b)    Bonus Compensation.    Executive will be eligible to participate in the
Company’s bonus program applicable to Executive’s position with thresholds and
triggering events for payment based on the achievement of the Company’s annual
budget and other business plan targets as determined by the Company’s Board of
Directors and communicated to Executive. Annual bonus payments hereunder shall
be paid by the Company on the date year-end bonuses are paid generally to
executive employees of the Company.



--------------------------------------------------------------------------------

4.    BENEFITS AND PERQUISITES.

 

(a)    Retirement and Welfare Benefits.    During the Term, Executive will be
entitled to all the usual benefits offered to employees at Executive’s level,
including vacation, sick time, participation in the Company’s medical, dental
and insurance programs, as well as the ability to participate in the Company’s
401(k) retirement savings plan, subject to the applicable limitations and
requirements imposed by the terms of such benefit plans. During the Term,
Executive shall be entitled to not less than three (3) weeks vacation.

 

(b)    Stock Options.    At the next regularly scheduled meeting of the Board of
Directors of Colony RIH Holdings, Inc., a Delaware corporation (“Holdings”), the
Company shall recommend that Executive be granted an option (a “Stock Option”),
pursuant to the Colony RIH Holdings, Inc. 2001 Omnibus Stock Incentive Plan (the
“Omnibus Plan”), to purchase 77 shares of the Class A common stock, par value
$.01 per share, of Holdings (“Class A Common Stock”) at a price equal to the
Fair Market Value (as such term is defined in the Omnibus Plan) of such shares
on the date of the grant, and 1,556 shares of the Class B common stock, par
value $.01 per share, of Holdings (“Class B Common Stock”) at a price equal to
the Fair Market Value of such shares on the date of the grant; provided, that
the Stock Option shall be subject in all respects to the terms of the Omnibus
Plan, the individual stock option agreement to be entered into thereunder
evidencing the Stock Option substantially in the form attached hereto as Exhibit
A (the “Stock Option Agreement”) and the Stockholders Agreement, dated as of
April 25, 2001, among Holdings, Colony RIH Voteco, LLC, a Delaware limited
liability company, Colony Investors IV, L.P., a Delaware limited partnership,
and certain additional security holders of Holdings.

 

5.    LICENSING REQUIREMENTS.    Executive hereby covenants and agrees that, at
all times during the Term, Executive shall keep and maintain, in full force and
effect, any and all licenses, permits and work authorizations which may be
required by any Federal, State or local government agency, including but not
limited to any casino gaming regulatory agency having jurisdiction over
Executive or the Company and that are necessary for Executive to properly work
and perform the duties of Executive’s position. The Company and Executive
further covenant and agree that the Company shall be responsible for Executive’s
regulatory costs (not including attorney’s fees or accountant’s fees and costs)
incurred in procuring in the first instance and thereafter renewing such
required licenses, permits or work authorizations. Further, the Company and
Executive agree that this Agreement shall be subject to the provisions of all
applicable laws, rules and regulations of the jurisdiction(s) having authority
with respect to this Agreement, the Company and Executive.

 

6.    TERMINATION.    Executive’s employment with the Company may be terminated
(a) by the Company for Cause (as defined below); (b) by the Company at any time
without Cause; or (c) by Executive at any time.

 

(a)    For Cause Termination.    If Executive’s employment with the Company is
terminated by the Company for Cause, Executive shall not be entitled to any
further compensation or benefits other than accrued but unpaid Base Salary,
accrued and unused vacation pay through the date of such termination and any
other compensation and benefits (other than severance benefits) to which he is
entitled under the terms of any of the Company’s employee benefit plans,
policies, programs or arrangements (the “Accrued Benefits”). For purposes of
this Agreement, “Cause” shall mean the following: (i) fraud or embezzlement with
respect to the Company by Executive; (ii) material breach by Executive of this
Agreement, including, but not limited to, a breach of the Licensing Requirements
of Paragraph 5, after notice thereof is given in writing and such breach is not
cured to the satisfaction of the Company within a reasonable period of time
under the circumstances; (iii) material breach of any reasonable and lawful rule
or directive of the Company; (iv) gross or willful neglect of duties or gross
misconduct; (v) habitual use of drugs or habitual, excessive use of alcohol to
the extent that any of such uses materially interferes with the performance of
Executive’s duties under this Agreement.

 

(b)    Termination Without Cause.    If Executive’s employment is terminated by
the Company other than for Cause prior to the end of the Term hereof, then
Executive shall be entitled to, upon Executive’s providing the Company with a
signed release of claims in a form adopted by the Company’s Board of Directors
from time to time: (i) the Accrued Benefits, (ii) an amount equal to twelve (12)
months Base Salary in a lump sum payment payable on the date of termination and
(iii) continuation of Executive’s coverage under the Company’s medical plan
until the earlier of (A) the period of time it takes Executive to become
eligible for the medical benefits program of a new employer or (B) twelve (12)
months from the date of such termination and (iv) a prorated portion (based on
Executive’s length of service during the year of termination) of the annual
bonus Executive would have been entitled to receive under Paragraph 3(b) hereof
if Executive had remained employed through the end of the fiscal year that
includes Executive’s termination date, provided the applicable performance
targets of the Company (and, as applicable, Executive) have been achieved for
such fiscal year. The prorated bonus referred to in the preceding sentence shall
be determined after the completion of the fiscal year in which Executive’s
employment terminates and shall be paid (without interest) to Executive at the
time bonuses are paid to the Company’s employees generally.



--------------------------------------------------------------------------------

(c)    Resignation, Death or Disability.    If Executive’s employment is
terminated by reason of Executive’s death, disability or voluntary resignation
prior to the end of the Term, Executive shall not be entitled to receive any
further compensation or benefits other than the Accrued Benefits.

 

7.    RESTRICTIVE COVENANTS.

 

(a)    Noncompetition.    Should Executive voluntarily terminate Executive’s
employment hereunder or should Executive be terminated for Cause pursuant to the
provisions of Paragraph 6 of this Agreement, Executive agrees that for the six
(6) month period immediately following such termination, Executive shall not
directly or indirectly, either as a principal, agent, employee, employer,
consultant, partner, shareholder of a closely held corporation or shareholder in
excess of five (5%) percent of a publicly traded corporation, corporate officer
or director, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that is in
competition in any manner whatsoever with the principal business activity of the
Company or its affiliates within a fifty (50) mile radius of Atlantic City.
Executive further covenants and agrees that this restrictive covenant is
reasonable as to duration, terms and geographical area and that the same
protects the legitimate interests of the Company and its affiliates, imposes no
undue hardship on Executive, is not injurious to the public, and that any
violation of this restrictive covenant shall be specifically enforceable in any
court with jurisdiction upon short notice.

 

(b)    Solicitation of Employees, Etc.    During the Term and for the one (1)
year period immediately following the date of termination of Executive’s
employment hereunder, Executive shall not, directly or indirectly, solicit or
induce any officer, director, employee, agent or consultant of the Company or
any of its successors, assigns, subsidiaries or affiliates to terminate his, her
or its employment or other relationship with the Company or its successors,
assigns, subsidiaries or affiliates for the purpose of associating with any
competitor of the Company or its successors, assigns, subsidiaries or
affiliates, or otherwise encourage any such person or entity to leave or sever
his, her or its employment or other relationship with the Company or its
successors, assigns, subsidiaries or affiliates, for any other reason.

 

(c)    Solicitation of Clients, Etc.    During the Term and for the one (1) year
period immediately following the date of termination of Executive’s employment
hereunder, Executive shall not, directly or indirectly, solicit or induce (i)
any customers or clients of the Company or its successors, assigns, subsidiaries
or affiliates or (ii) any vendors, suppliers or consultants then under contract
to the Company or its successors, assigns, subsidiaries or affiliates, to
terminate his, her or its relationship with the Company or its successors,
assigns, subsidiaries or affiliates, for the purpose of associating with any
competitor of the Company or its successors, assigns, subsidiaries or
affiliates, or otherwise encourage such customers or clients, or vendors,
suppliers or consultants then under contract, to terminate his, her or its
relationship with the Company or its successors, assigns, subsidiaries or
affiliates, for any other reason.

 

(d)    Disparaging Comments.    During the Term and thereafter, Executive and
the Company agree that they will make no disparaging or defamatory comments
regarding the other party in any respect or make any comments concerning any
aspect of the termination of their relationship. The obligations of Executive
and the Company under this subparagraph shall not apply to disclosures required
by applicable law, regulation or order of any court or governmental agency.

 

8.    CONFIDENTIALITY.    All books of account, records, systems,
correspondence, documents, and any and all other data, in whatever form,
concerning or containing any reference to the works and business of the Company
or its affiliated companies shall belong to the Company and shall be given up to
the Company whenever the Company requires Executive to do so. Executive agrees
that Executive shall not at any time during the term of Executive’s employment
or thereafter, without the Company’s prior written consent, disclosure to any
other person or business entity any such information or any trade secrets, plans
or other information or data, in whatever form, concerning the Company’s or any
of its affiliated companies’ or customers’ practices, businesses, procedures,
systems, plans or policies (collectively, “Confidential Information”), nor shall
Executive disclose to any third party or utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with Executive’s employment by the Company. In addition, as
part of Executive’s employment, Executive will be required to acknowledge and
sign appropriate confidentiality policy and nondisclosure agreements which the
Company shall adopt substantially in the form of the attached Exhibit B.
Executive hereby confirms that all Confidential Information constitutes the
Company’s exclusive property, and that all of the restrictions on Executive’s
activities contained in this Agreement and such other nondisclosure policies of
the Company are required for the Company’s reasonable protection. This
confidentiality provisions shall survive the termination of this Agreement.

 

9.    ASSIGNMENT.    This Agreement, and all of the terms and conditions hereof,
shall bind the Company and its successors and assigns and shall bind Executive
and Executive’s heirs, executors and administrators. No transfer or assignment
of this Agreement shall release the Company from any obligation to Executive
hereunder. Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or otherwise subject to hypothecation by
Executive. The Company may



--------------------------------------------------------------------------------

assign the rights and obligations of the Company hereunder, in whole or in part,
to any of the Company’s subsidiaries, affiliates or parent corporations, or to
any other successor or assign in connection with the sale of all or
substantially all of the Company’s assets or stock or in connection with any
merger, acquisition and/or reorganization, provided the assignee assumes the
obligations of the Company hereunder.

 

10.    GENERAL.

 

(a)    This Agreement shall be construed and governed by the laws of the State
of New York, without giving effect to conflicts of laws principles thereof which
might refer such interpretations to the laws of a different state or
jurisdiction.

 

(b)    Except as necessary for the Company and its subsidiaries, affiliates,
successors or assigns or Executive to specifically enforce or enjoin a breach of
this Agreement (to the extent such remedies are otherwise available), the
parties agree that any and all disputes that may arise in connection with,
arising out of or relating to this Agreement, or any dispute that relates in any
way, in whole or in part, to Executive’s services on behalf of the Company or
any subsidiary, the termination of such services or any other dispute by and
between the parties or their subsidiaries, affiliates, successors or assigns,
shall be submitted to binding arbitration in New York, New York according to the
National Employment Dispute Resolution Rules and procedures of the American
Arbitration Association. The parties agree that the prevailing party in any such
dispute shall be entitled to reasonable attorneys’ fees, costs, and necessary
disbursements in addition to any other relief to which he or it may be entitled.
This arbitration obligation extends to any and all claims that may arise by and
between the parties or their subsidiaries, affiliates, successors or assigns,
and expressly extends to, without limitation, claims or causes of action for
wrongful termination, impairment of ability to compete in the open labor market,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under the New York constitution, the United States
Constitution, and applicable state and federal fair employment laws, federal and
state equal employment opportunity laws, and federal and state labor statutes
and regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law.

 

(c)    If any provision of this Agreement should be wholly or partially invalid,
unenforceable or unlawful, then this Agreement shall be severable in respect of
the provision in question (to the extent that it is invalid, enforceable or
unlawful), and the remaining provisions of this Agreement shall continue in full
force and effect. This Agreement constitutes the entire understanding between
the parties and shall supersede any and all other understandings, oral or
written. No addition to, or mediation of, this Agreement shall be of any force
or effect unless in writing and signed by or on behalf of both parties.

 

(d)    The several rights and remedies provided for in this Agreement shall be
construed as being cumulative, and no one of them shall be deemed to be
exclusive of the others or of any right or remedy allowed by law. No waiver by
the Company or Executive of any failure by Executive or the Company,
respectively, to keep or perform any provision of this Agreement shall be deemed
to be a waiver of any preceding or succeeding breach of the same or other
provision.

 

(e)    Unless expressly provided herein or therein, the expiration of the Term
shall not alter or affect any rights or obligations of the Company or Executive
under any other agreement or plan including, without limitation, the Omnibus
Plan or the Stock Option Agreement.

 

(f)    This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same instrument.

 

11.    EXECUTIVE REPRESENTATION & ACCEPTANCE.    By signing this Agreement,
Executive hereby represents that Executive is not currently under any
contractual obligation to work for another employer and that Executive is not
restricted by any agreement or arrangement from entering into this Agreement and
performing Executive’s duties hereunder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREOF, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

RESORTS INTERNATIONAL HOTEL, INC.    

/s/    AUDREY S. OSWELL

--------------------------------------------------------------------------------

Name:

  Audrey S. Oswell

Title:

  President and Chief Executive Officer

 

EXECUTIVE    

/s/    JOSEPH P. WEIS     

--------------------------------------------------------------------------------

Name:

  Joseph P. Weis

 

 

 